         Case 6:21-cv-00144-ADA Document 37 Filed 04/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

THERMOLIFE INTERNATIONAL, LLC,                 §
    Plaintiff,                                 §
                                               §
v.                                             §
                                                     Civil Action No. 6:21-CV-00144-ADA
                                               §
                                                             Jury Trial Demanded
HUMAN POWER OF N COMPANY d/b/a                 §
HUMANN, f/k/a NEOGENIS LABS, INC.,             §
                                               §
       Defendant.                              §

                              DEFENDANT’S NOTICE OF FILING

       Defendant Human Power of N Company, d/b/a HumanN, f/k/a NeoGenis Labs, Inc.

(“Defendant” or “HumanN”) gives notice to the Court that it is electronically filing

Defendant’s hearing presentation from the Court hearing on HumanN’s Request for Anti-

interference Injunction held on April 30th 2021. A copy of the presentation is attached hereto

as Exhibit A.



Dated: April 30, 2021                       Respectfully submitted,

                                            By: /s/ Brett C. Govett
                                                 Brett C. Govett
                                            Brett C. Govett
                                            State Bar No. 08235900
                                            Lead Attorney
                                            NORTON ROSE FULBRIGHT US LLP
                                            2200 Ross Avenue, Suite 3600
                                            Dallas, TX 75201
                                            Tel: 214.855.8118
                                            Fax: 214.855.8200
                                            brett.govett@nortonrosefulbright.com

                                            Attorney for Defendant
                                            HUMAN POWER OF N COMPANY, D/B/A
                                            HUMANN, F/K/A NEOGENIS LABS, INC.
              Case 6:21-cv-00144-ADA Document 37 Filed 04/30/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on April 30, 2021 all counsel of record who are
deemed to have consented to electronic service are being served with a copy of this document
via the Court’s CM/ECF system. Any other counsel of record will be served in accordance
with the Federal Rules of Civil Procedure.

                                                    /s/ Brett C. Govett
                                                    Brett C. Govett




102281312.1                                         -2-
